On Petition for Rehearing.
Bruce, J.
Counsel for appellant takes exception to the last paragraph of the court’s statement of facts in this case and wherein it says that "thereupon respondent moved the court for an order dismissing the action, and it was ordered,” etc. He expresses the belief that the court construed the word “thereupon” as meaning “immediately, at once, or without delay,” and that as a matter of fact the motion for dismissal was not made until after the taking of evidence before the referee and the arguments to the referee, though it was made before the final decision of the trial judge.
We did'not intend to so limit the word, though perhaps our statement of fact would bear out that interpretation. The fact that the motion was not made until after the taking of the testimony and the argument to the referee does not alter our conclusions in this case. We have, indeed, *411carefully examined the petition for a rehearing, and must still adhere to our former opinion.
The petition for a rehearing is denied.